DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable U.S. Patent Application Publication No. U.S. Patent Application Publication No. 2013/0134470 Shin
1.	Referring to claim 1, Shin teaches a light-emitting diode (LED) panel comprising: a LED, (Figure 1 #130), including at least two electrodes, (Figure 1 #131); a ferromagnetic material being at least one of included in the at least two electrodes, (Figure 1 #131 and Paragraph 0041), and disposed on the at least two electrodes; and a panel substrate, (Figure 4 #110), including ferromagnetic material selectively disposed at least at two locations, (Figure 4 #121 and Paragraph 0043), corresponding to locations of the at least two electrodes, (Figure 4 #130), to align a plurality of LEDs, (Figure 4 #130), including the LED onto the panel substrate, (Figure In re Aller, 105 USPQ 233. 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
2. 	Referring to claim 2, Shin teaches a µLED panel according to claim 1, wherein the ferromagnetic material being at least one of included in the at least two electrodes and disposed on the at least two electrodes includes at least one of iron (Fe), nickel (Ni), cobalt (Co), (Figure 1 #131 and Paragraph 0041), and an alloy, and the ferromagnetic material of the panel substrate includes at least one of Fe, Ni, Co, and an alloy, (Figure 4 #121 and Paragraph 0043).
3.    	Referring to claim 6, Shin teaches a µLED panel according to claim 1, wherein the ferromagnetic material being at least one of included in the at least two electrodes and disposed on the at least two electrodes includes north (N) and south (S) polarizations), (Figure 4 #132), and the ferromagnetic material of the panel substrate includes opposite S and N polarizations), (Figure 4 #121),  with respect to the N and S polarizations of the ferromagnetic material being at least one of included in the at least two electrodes and disposed on the at least two electrodes.
In re Aller, 105 USPQ 233.   Also note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
5. 	Referring to claim 9, teaches a µLED panel according to claim 8, wherein the ferromagnetic material being at least one of included in the at least two electrodes and disposed on the at least two electrodes includes at least one of iron (Fe), nickel (Ni), cobalt (Co), (Figure 1 #131 and Paragraph 0041), and an alloy, and the ferromagnetic material of the panel substrate includes at least one of Fe, Ni, Co, and an alloy, (Figure 4 #121 and Paragraph 0043).



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
6.	Claims 3-5, 7, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with wherein the at least two locations of the panel substrate correspond to thin-film transistor (TFT) electrodes; wherein the ferromagnetic material being at least one of included in the at least two electrodes and disposed on the at least two electrodes includes north (N) polarization without any south (S) polarization, and the ferromagnetic material of the panel substrate includes S polarization without any N polarization; wherein the ferromagnetic material being at least one of included in the at least two electrodes and disposed on the at least two electrodes includes south (S) polarization without any north (N) polarization, and the ferromagnetic material of the panel substrate includes north (N) polarization without any S polarization; wherein the ferromagnetic material being at least one of included in the at least two electrodes and disposed on the at least two electrodes includes a greater number of north (N) polarizations compared to south (S) polarizations, or a greater number of S polarizations compared to N polarizations, and the ferromagnetic material of the panel substrate includes a greater number of S polarizations compared to N polarizations, or a greater number of N polarizations compared to S polarizations; wherein the ferromagnetic material being at least one of included in the at least two bond pads and disposed on the at least two bond pads includes north (N) polarization without any south (S) polarization, and the ferromagnetic material of the 
8.	The prior art teaches the claimed matter as stated above, but is silent with respect to a method for forming a micro light-emitting diode (µLED) panel comprising: generating a magnetic field to actuate a selected tip of a plurality of tips of a pLED display pick and place device; removably attaching, based on the actuated selected tip, a µLED to the selected tip of the µLED display pick and place device, wherein the µLED includes at least two electrodes or bond pads, and a ferromagnetic material being at least one of included in the at least two electrodes or bond pads, and disposed on the at least two electrodes or bond pads; and aligning, based on magnetic force assistance, the removably attached µLED to a panel substrate, wherein the panel substrate includes ferromagnetic material selectively disposed at least at two locations corresponding to locations of the at least two electrodes or bond pads to align a plurality of µLEDs including the µLED onto the panel substrate.  This combination has been found to not be anticipated or render obvious over the prior art, hence claims 12-15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        4/29/21